DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Rowland (Reg. No. 30,888) on 12/17/2020.

Amendments to the claims
The claims have been replaced with the following:

1. (Currently Amended) An inkjet recording device comprising:
a recorder that discharges ink, which changes a phase between a solid and a liquid, to a recording medium from a plurality of recording elements that are provided in each of a plurality of recording heads;
a mover that moves the recording medium and the plurality of recording heads relative to each other; and
	a hardware processor that performs recording control of causing each of the plurality of recording elements provided in each of the plurality of recording heads to 
	the plurality of recording elements are provided at an even arrangement interval in a width direction orthogonal to the 
	each of the plurality of recording heads is arranged such that an arrangement range in the width direction of the recording elements overlaps, in a predetermined neighborhood range from an end of the arrangement range, with an arrangement range of recording elements in another recording head, and a pair of recording heads having recording elements in overlapping arrangement ranges in a neighborhood range are located at positions different from each other in the predetermined movement direction,
	the ink that is discharged by the recorder and adheres to the recording medium changes phase to solid in a time shorter than a difference between times when the ink, which is discharged from the recording elements belonging to respective recording heads of the pair of recording heads, adheres to a same position in the 
	the hardware processor selects a recording element among recording elements at corresponding positions in the width direction in the respective recording heads of the pair of recording heads and performs the recording control of causing the selected recording element to perform the output operation to each position in the 
	in the recording control, the hardware processor determines an execution order of output operations by downstream-side recording elements and upstream-side recording elements at corresponding positions in the width direction such that the output operation by each of the downstream-side recording elements is performed twice or more continuously and at least a part of the output operations by the upstream-side recording elements are not performed twice or more continuously 

	2. (Previously Presented) The inkjet recording device according to claim 1, wherein the hardware processor selects the recording element to perform the output operation such that an operation rate, which is a rate of the output operation performed by a recording element in one recording head among the pair of recording heads, simply increases in the neighborhood range according to increase in a distance from an end of the neighborhood range in the one recording head.

	3. (Previously Presented) The inkjet recording device according to claim 1, wherein the hardware processor switches, at a different timing, the recording element to 

	4. (Previously Presented) The inkjet recording device according to claim 1, wherein the hardware processor determines the execution order of the output operations such that a first adhering position and any second adhering position other than the first adhering position are located in a distance range where the ink that adheres to the first adhering position and the ink that adheres to the second adhering position are combined with each other, the first adhering position being a position to which the ink adheres on the recording medium when the ink is discharged by the output operation that is not continuous by an upstream-side recording element, and the second adhering position being a position to which the ink adheres by the output operation of any of the upstream-side recording elements.

5. (Previously Presented) The inkjet recording device according to claim 1, wherein the hardware processor causes the mover to move the recording medium and the plurality of recording heads relative to each other at a relative movement speed that makes a time, which is required for relative movement of a position opposing an ink discharging port of the upstream-side recording element on the recording medium to a position opposing an ink discharging port of the downstream-side recording element along the predetermined movement direction, longer than a time until a phase change to solid of the ink that is discharged by the upstream-side recording element and adheres to the recording medium.

6. (Currently Amended) An inkjet recording method by an inkjet recording device that includes: a recorder that discharges ink, which changes a phase to a solid immediately after adhering to a recording medium, from a plurality of recording elements that are provided in each of a plurality of recording heads to the recording medium; and a mover that moves the recording medium and the plurality of recording heads relative to each other, the method comprising:
a recording step that is performing recording control of causing each of the plurality of recording elements provided in each of the plurality of recording heads to sequentially perform an output operation that is a discharging operation or a non-discharging operation of the ink to each position in  predetermined 
	the plurality of recording elements in the inkjet recording device are provided at an even arrangement interval in a width direction orthogonal to the predetermined movement direction in each of the plurality of recording heads,
	each of the plurality of recording heads in the inkjet recording device is arranged such that an arrangement range in the width direction of the recording elements overlaps, in a predetermined neighborhood range from an end of the arrangement range, with an arrangement range of recording elements in another recording head, and a pair of recording heads having recording elements in overlapping arrangement ranges 
	the ink that is discharged by the recorder and adheres to the recording medium changes phase to solid in a time shorter than a difference between times when the ink, which is discharged from the recording elements belonging to respective recording heads of the pair of recording heads, adheres to a same position in the predetermined movement direction on the recording medium in the recording control,
	in the recording step, a recording element among recording elements at corresponding positions in the width direction in the respective recording heads of the pair of recording heads is selected, and the recording control is performed to cause the selected recording element to perform the output operation to each position in the 
	in the recording control in the recording step, an execution order of output operations by downstream-side recording elements and upstream-side recording elements at corresponding positions in the width direction is determined such that the output operation by each of the downstream-side recording elements is performed twice or more continuously and at least a part of the output operations by the upstream-side recording elements are not performed twice or more continuously .

Allowable Subject Matter
Claims 1-6 are allowed.
Claims 1-5 are allowable because the prior art of record does not disclose or make obvious an inkjet recording device comprising a hardware processor that, in the recording control, “determines an execution order of output operations by downstream-side recording elements and upstream-side recording elements at corresponding positions in the width direction such that the output operation by each of the downstream-side recording elements is performed twice or more continuously and at least a part of the output operations by the upstream-side recording elements are not performed twice or more continuously 
Similarly, claim 6 is allowable because the prior art of record does not disclose or make obvious an inkjet recording method comprising that “in the recording control in the recording step, an execution order of output operations by downstream-side recording elements and upstream-side recording elements at corresponding positions in the width direction is determined such that the output operation by each of the downstream-side recording elements is performed twice or more continuously and at least a part of the output operations by the upstream-side recording elements are not performed twice or more continuously 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853